Citation Nr: 1139699	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  06-19 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse, D.F.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service in the United States Air Force from November 1976 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO), which granted an increased, 30 percent, rating for the service connection status post bilateral keratoplasty with bilateral nuclear sclerotic cataracts, effective August 26, 2005.  In September 2006, the Veteran testified at a hearing at the RO.  In July 2007, the Veteran and his spouse testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  

In October 2008, the Board remanded this matter for further development, to include obtaining a current VA examination and submitting the claims folder to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating.  The record reflects that such actions were accomplished, thus, the Board concludes there has been substantial compliance with the remand directives, and additional remand of this matter is not necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The Court has held that, when evidence of unemployability is presented, the issue of whether a total disability based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  In the instant case, the Board finds that the Veteran has not raised the issue of a TDIU rating.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The record reflects that the Veteran has maintained full time employment for at least the last 20 years.  While he has alleged interference with his employment due to having to do eye drops frequently and clean his contact lenses, he has not raised a TDIU claim and there is no objective evidence of unemployability due to service-connected disability; thus consideration for a TDIU rating is not warranted in the instant case. 


FINDINGS OF FACT

1. The Veteran is medically required to wear contact lenses for his service-connected residuals of bilateral keratoplasty.

2. The Veteran's service-connected residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts, has manifested as no worse than a corrected distance visual acuity of 20/40 in the right eye and 20/20 in the left eye, and corrected near acuity of 20/40 in the right eye and 20/25 in the left eye, and no scotoma or field of vision defects have been noted.

3. The manifestations of the service-connected residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts, were not wholly encompassed by the schedular criteria, and the criteria were shown to be inadequate, and the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment.

4. In assigning an extraschedular rating for the residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts, the criteria for rating an unhealed eye injury, which includes consideration of episodic incapacity and rest requirements is an appropriate guide to describe that level of the Veteran's residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts, which was not contemplated in the schedular criteria.


CONCLUSIONS OF LAW

1. The criteria for a schedular rating in excess of 30 percent for the service-connected residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6035 (2011).

2. The criteria for an extraschedular rating of 20 percent for the service-connected residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts, have been met.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008); 38 C.F.R. § 3.321(b)(1) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2005, August 2006, and November 2008, that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In addition, in the August 2006 and November 2008 letters, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available treatment records, the Veteran underwent a VA examination in February 2009, and his was referred for extraschedular consideration.  The Board finds that the February 2009 VA examination was adequate, and included a review of the claims folders, a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

A VA treatment record dated in May 2008 showed that the Veteran was seen in the cornea clinic and was doing okay.  He reported that his eyes were sensitive and itched, and he used Zaditor which helped.  He was to be seen in June and refit for contact lenses, which would eliminate the need for piggyback lenses.  His active outpatient medications at that time included carboxymethycellulose ophthalmic solution, 1 drop in both eyes, 5 times a day; contact lens rewetting (blink) solution, every hour; contact lens RGP (Boston Simplus) solution, as directed; contact lens soft (Aquify) solution, 1 drop in both eyes every 12 hours; and lubricating (PF) ophthalmic ointment, apply a thin film to both eyes twice daily.  

On VA examination in February 2009, it was noted that the Veteran was diagnosed with keratoconus in 1977, and underwent corneal transplants in the right eye in 1977 and 1979, and underwent corneal transplant in the left eye in 1978.  It was also noted that the Veteran had a high amount of astigmatism and had astigmatic keratotomy done to his left eye in 2001.  Due to the Veteran's high astigmatism, he wore rigid gas permeable contact lenses over soft contact lenses in both eyes, and with this piggyback contact lens system, his visual acuity was able to be corrected to 20/40 in the right eye and 20/20 in the left eye.  Since his corneal transplant, he had one episode of acute graft failure in April 2007, and since that time he had no reoccurrence of graft failure.  He currently took a steroid drop in the right eye, once daily, to prevent recurrent graft failure.  The course of his disability since onset was noted to be stable, and the current treatment for the condition was listed as "eye drops, other".  It was noted that the eye being treated was the right eye, and there were no side effects from the current treatment.  He denied any general right or left eye symptoms, but reported having a right eye visual symptom of blurring.  He denied any periods of incapacitation due to eye disease.  The Veteran's visual acuity was noted to be worse than 5/2000, and he was required to wear contact lenses, as adequate correction was not possible by other means.  There was not more than 4 diopters of spherical correction between the eyes.  In the right eye, the uncorrected distant vision was 20/count fingers and uncorrected near vision was 20/100, and the corrected distant and near vision was 20/40.  In the left eye, the uncorrected distant vision was 20/count fingers and uncorrected near vision was 20/70, and the corrected distant vision was 20/20 and the corrected near vision was 20/25.  

Further, on the VA examination in February 2009, on muscle function examination, there was no strabismus or diplopia present.  The findings on the slit lamp examination were noted to be abnormal.  The Veteran's lids were noted to be normal and the sclera/conjunctiva was quiet.  The cornea was found to be status-post penetrating keratoplasty in both eyes, and the corneal graft in the right eye had a mild subepithelial haze, with no sutures present, and the left eye exhibited a clear compact graft with no sutures present.  The iris in both eyes was noted to be normal.  The lens in both eyes was noted to have a 2+ nuclear sclerotic cataracts.  Neither the right or left lens had been removed, and there was no other lens abnormality.  Findings on the fundoscopic examination were normal.  On the visual field examination, the findings included no visual field defect, no scotoma in either eye, and an abnormal accommodate of age-related presbyopia in both eyes.  Tonometry was conducted and revealed right eye pressure at 15.5 and left eye pressure at 16.0.  With regard to employment, it was noted that the Veteran worked full time currently as a training specialist, and the duration of his current employment was more than 20 years.  The diagnoses included status post bilateral corneal transplant secondary to keratoconus, in both eyes; best corrected visual acuity in both eyes, with piggyback contact lenses, at 20/40 in the right eye and 20/20 in the left eye; an episode of graft failure in 2007 that caused some residual corneal haze which affected his right eye vision slightly; and moderate sclerotic cataracts in both eyes, mostly age-related, but slightly worse than would be expected for his age.  The examiner opined that with the Veteran's history of corneal transplants, it was at least as likely as not that the Veteran's cataracts were worsened by his previous surgeries to treat his keratoconus, and that without the previous surgeries, his cataracts would be mild.  The diagnoses also included presbyopia in both eyes - age related.  It was also noted that a Goldman chart was not completed and sent.  

In October 2008, the Board remanded this matter for further evidentiary development.  Therein, the Board noted that the Veteran contended that his disability was so severe that it caused a marked interference with employment.  He had reported he must lubricate his eyes with drops every five minutes, and that often times he must step away from his duty station to replace his contact lenses (which he must wear, as glasses do not provide enough visual acuity for him).  The Board noted that the Veteran worked for the federal government, and was employed as a trainer with the Transportation Security Administration (TSA) of the U.S. Department of Homeland Security.  As his job involved protecting citizens and aircraft from security threats, the Board noted that it was clear that visual acuity would be a necessary part of job performance.  The constant movements to flush out the eyes as well as replace contacts were major disruptions in the Veteran's work with the TSA.  In October 2006, a VA examination report noted that the disruptions in the Veteran's work due to maintaining eye care were significant.  The Veteran had also alleged that he has been unable to compete for higher civil service positions, and felt his eyes would disqualify him from consideration.  The Board had no reason to doubt the Veteran's allegations, and concluded that the bilateral eye disability was productive of marked interference with employment, and that referral must be made to the Director of VA's Compensation and Pension service for consideration of an extraschedular rating.  In the remand, the RO also was directed to schedule the veteran for a VA ophthalmology examination to determine the current severity of the bilateral residuals of keratoplasty. 

In September 2009, the Director of VA's Compensation and Pension service reviewed the claims folder, and noted the Veteran's claim that he had to wash his two types of lenses with two different types of solutions, and that the process was complicated and tedious, and he had to moisten the lenses repeatedly during the day (every 5 - 15 minutes) which caused marked interference with employment.  The Director then found that while taking care of the lenses and using eye drops may take some of the Veteran's time, he was still able to work full time.  The Director opined that entitlement to an extraschedular evaluation for the service-connected status post bilateral keratoplasties was not warranted.

III. Entitlement to Increased Schedular Rating

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 . 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505   (2007). 

The record reflects that the Veteran had bilateral keratoplasty surgery during his lengthy period of military service.  The RO has assigned a 30 percent rating for the service-connected residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts, pursuant to Diagnostic Codes 6035-6079.

Keratoconus is to be evaluated based on impairment of corrected visual acuity using contact lenses.  When either unilateral or bilateral contact lenses are medically required for keratoconus, the minimum rating assigned will be 30 percent.  38 C.F.R. § 4.84a, Diagnostic Code (DC) 6035.

During the pendency of the Veteran's appeal, the schedular criteria by which eye disabilities are rated changed.  See 73 FR 66550 (November 10, 2002) (effective December 10, 2008); see also 38 C.F.R. § 4.84a , DCs 6001 to 6091 (2009).  However, because the amended regulations apply only to claims received by VA on or after December 10, 2008, that version of the eye regulations will not be applied here.  See id.  

The record reflects that the Veteran is medically required to use contact lenses, and that he has a "piggyback" contact lenses prescription.  It was on this basis that the RO continued a 30 percent disability evaluation in the June 2005 rating decision.

The Veteran was afforded a VA examination in February 2009 which found that, with the piggyback contact lenses, he had a corrected distance visual acuity of 20/40 in the right eye and 20/20 in the left eye, and corrected near visual acuity of 20/40 in the right eye and 20/25 in the left eye.  It was also noted that the Veteran experienced an episode of graft failure in 2007 that caused some residual corneal haze which affected his right eye vision slightly.  VA treatment records show similar visual acuity results.  

Under VA regulations for central visual acuity impairment, no more than a noncompensable (zero percent) rating is warranted for keratoconus based on the visual acuity levels identified above [a noncompensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40].  See 38 C.F.R. § 4.84a, DC 6079.  However, under Diagnostic Code 6035, when keratoconus requires contact lenses the minimum rating is 30 percent.  Thus, a 30 percent rating for the Veteran's service- connected residuals of bilateral keratoplasty is warranted on that basis.  Loss of visual acuity which would allow for a higher rating has simply not been demonstrated on any ophthmalogical examination of record.   

The Board also notes that the Veteran's cataracts have been characterized as moderate, and worsened by his previous surgeries to treat his keratoconus.  Thus, the Board has considered whether an increased evaluation is warranted based on impairment of visual field.  38 C.F.R. § 4.84a , DC 6080.  However, in this case, there has been no showing of loss of field of vision.  

The Board also notes that in his testimony in July 2007, the Veteran reported that an increased rating was warranted for his residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts.  He testified he worked for the federal government, and was employed as a trainer with the Transportation Security Administration (TSA) of the U.S. Department of Homeland Security.  He testified he must lubricate his eyes with drops every five minutes, and that often times he must step away from his duty station to replace his contact lenses (which he must wear, as glasses do not provide enough visual acuity for him).  The Veteran also claimed he has been unable to compete for higher civil service positions, and felt his eyes would disqualify him from consideration.  In that regard, the Board notes that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, however, he is not competent to offer opinions on medical matters, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  However, the Veteran's contentions in this regard, which are not contemplated in the schedular rating criteria, have been afforded favorable extraschedular consideration below.

The Board concludes that the preponderance of the evidence is against the claim for a schedular rating in excess of 30 percent for the service-connected residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, assignment of staged schedular ratings is not for application, as the Veteran's symptomatology and impairment during the course of this appeal has not been shown to be of greater severity than the currently-assigned 30 percent rating.  Hart v. Mansfield, supra.

IV. Entitlement to an Extraschedular Rating

Ordinarily, VA's Schedule for Rating Disabilities (38 C.F.R. Part 4) will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

A higher rating under the pertinent schedular criteria cited above is not available, absent increased loss of visual acuity or visual field, for the Veteran's service-connected residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts, as discussed by the Board above.  However, the record in this case clearly contains competent evidence that the Veteran's service-connected bilateral eye disability impacts and interferes with his employment.  

In the October 2008 Board remand, after noting the Veteran's report that he must lubricate his eyes with drops every five minutes, that often times he must step away from his duty station to replace his contact lenses (which he must wear, as glasses do not provide enough visual acuity for him), and that he has been unable to compete for higher civil service positions due to his required eye maintenance, the Board concluded that the Veteran's bilateral eye disability was productive of marked interference with employment.  The Board, however, could not make a determination as to an extraschedular evaluation in the first instance, pursuant to Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Thus, the case was referred to VA's Director of Compensation and Pension Service for consideration of an extraschedular rating for the Veteran's residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts.  The Director determined in September 2009 that an extraschedular evaluation for the residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts was not warranted. 

As the procedural actions outlined in 38 C.F.R. § 3.321(b)(1)  have been completed, namely, referral of the case to VA's Director of Compensation and Pension Service for consideration of extraschedular evaluation in the first instance, the case has been returned to the Board for its review. 

As noted by the Court in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009), there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of Compensation and Pension Service determines that an extraschedular rating was not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director for review, the appellant may "continue[] to appeal the extraschedular rating aspect of this claim"). 

In this regard, the Court has provided a sequential three-step analysis for determining whether a veteran is entitled to have his case referred for an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then step two is to determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

As noted, this matter was referred, by the Board, to the Under Secretary for Benefits or the Director of the Compensation and Pension Service, thereby determining that the evidence in this case demonstrated such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts, was  inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  That is, the Board has essentially found that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology due to his service-connected residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts.  Stated another way, the manifestations of the Veteran's residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts, and associated impairment (and required daily maintenance) were not wholly encompassed by the schedular criteria, and those criteria are shown to be inadequate.  The Board moreover finds that other factors such as marked interference with employment are attributable to the Veteran's service-connected bilateral eye disability.  Notwithstanding the Compensation and Pension Service Director's denial of an extraschedular rating, the Board is not prohibited from reviewing the matter and reaching a different conclusion. 

The Board notes that the Veteran's service-connected eye disability is manifested chiefly by the need for daily eye maintenance, for which he is on a specific regimen - including piggyback contact lenses, which require daily maintenance and cleaning, as well as the need for eye drops at several points during the work day.  Thus, in light of the foregoing, the Board finds that an extraschedular rating for the residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts is in order, and that any other interpretation seems contrary to the intent of 38 C.F.R. § 3.321(b)(1).  The next inquiry therefore becomes at what extraschedular rating should the Veteran's service-connected eye disability be assigned.  There is no particular guidance for the Board to follow in making this determination.  

Given the location and nature of symptoms of the Veteran's service-connected disability, and the lack of specific guidance, the Board finds that the most reasonable and justified course of action is to consider the pertinent criteria for an unhealed eye injury (DC 6009).  38 C.F.R. § 4.84a, DC 6009 provides that an unhealed eye injury shall be rated from 10 percent disabling to 100 percent disabling for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent shall be assigned during active pathology.  See 38 C.F.R. §§ 4.84a, DC 6009. 

Reviewing the record, and especially the Veteran's prescribed medication regimen of eye drops and cleansing solutions, and the frequency required, and considering the impact this has on his work as a TSA trainer, and affording the Veteran the benefit of any doubt, the Board concludes that his service-connected bilateral eye disability warrants a 20 percent extraschedular rating under Diagnostic Code 6009.  As noted above, the Veteran demonstrates minimal to no impairment of visual acuity or field of vision loss, however there is arguably evidence of the episodic incapacity (throughout his workday) as well as rest requirements (required during his workday), as contemplated under DC 6009.  Thus, the Board finds the evidence demonstrates episodic incapacity and rest requirements warranting a minimum 10 percent rating.  A combined additional rating of 10 percent during continuance of active pathology, is also warranted.  Consequently, the Veteran's symptomatology is of sufficient severity to warrant a disability rating of 20 percent under DC 2009.  In sum, it is the Board's judgment that the assignment of an extraschedular rating of 20 percent, using the criteria for rating an unhealed eye injury under DC 6009 as a guide, is appropriate for the Veteran's service-connected bilateral eye disability.  As the Veteran is able to maintain full time employment, although not in the most ideal conditions and with the difficulties as set out above, the Board does not find that an extraschedular rating higher than 20 percent would be warranted.  Moreover, there is simply no other diagnostic code that would more appropriately serve as a guide for a higher extraschedular rating.  Thus, in resolving any doubt in favor of the Veteran, the Board finds that an extraschedular rating of 20 percent for the Veteran's residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts, is warranted.  38 C.F.R. § 3.321(b)(1). 


ORDER

A schedular disability rating in excess of 30 percent rating for residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts, is denied. 

An extraschedular disability rating of 20 for residuals of bilateral keratoplasty, with bilateral nuclear sclerotic cataracts, is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


